Title: From George Washington to Major General Lafayette, 27 July 1780
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


					
						Hd Qrs Prekeniss [N.J.] 27th July 1780
					
					I have received your letter of the 22d from Hartford. I perceive my Dear Marquis you are determined at all events to take New York, and that obstacles only increase your zeal. I am sorry our prospects instead of brightening grow duller. I have already written to you on the subject of arms. There is no probability of our getting the number we want from the states, so that without the timely arrival of those we expect, or the assistance of our allies—this alone will prove an insuperable obstacle—Our levies come in even slower than I expected; though we have still abundance of fair promises, and some earnest of performance from the Eastern states. Pensylvania has given us not quite four hundred, and seems to think she has done admirably—Jersey has given us fifty or sixty; but I do not despair of Jersey.
					Mr Clinton still continues to threaten your countrymen with a combined attack. You will judge as well as me of the probability of his being sincere; but I have put the troops here under marching orders, and have ordered those at West Point to Kings ferry. If Clinton moves in force to Rhode Island we may possibly be able to take advantage of it, or we may embarrass him a little and precipitate his movements. In this case there are only two things that would hinder us from taking New York before you return—the want of men and arms to do it with.
					If this letter should not meet you on your way back, a visit from you to the Council of Massachusettes may have a good effect. Urge the absolute necessit⟨y⟩ of giving us their full complement of men, and of doing every thing else that has been asked of them. Dwell upon the articles of arms and ammunition. With the truest Affection I remain my Dear Marquis Yr Assured friend & servant.
				